DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 13 April 2022 is acknowledged.  Claims 2-6 and 17 have been cancelled.  Claims 1, 8, 10, 12-15, and 18 have been amended.  Claims 22-26 have been added.  Claims 1, 7-16 and 18-26 are pending and under consideration.


Withdrawn Rejections/Objections
Applicant’s amendment has obviated the previous objection to claim 8.

Applicant’s amendment has obviated the previous rejection of claims 1-16 and 18-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Applicant’s amendment to remove the functional language from claim 1 has obviated the previous rejection of claims 1-16 and 18-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 7-16, 18-21, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 as amended is ambiguous in that it is unclear if the recitation of SEQ ID NO: 1 limits the 41BB cytoplasmic domain comprising the TRAF-binding region defined by amino acids 23-26 ad 34-37 of SEQ ID NO: 1 or only the TRAF-binding region.  For example, it is unclear if the mouse cytoplasmic domain of 41BB meets the limitations of claim 1 or not.  The mouse 41BB cytoplasmic domain comprises the same sequence at positions 23-26 and 35-37 of SEQ ID NO: 1 but differs at residue 34 relative to SEQ ID NO: 1.  Only newly added dependent claims 22-25 recite sequences that limit the 41BB to human 41BB but for the recited TRAF-binding region substitutions sites.  The other dependent claims do not resolve the ambiguity and so are included in the rejection.  Clarification is required.   
Claim 13 recites the limitation “the immune effector cell” in its preamble.  But the claim recites cell types in the body of the claim that would not generally be considered an immune effector cell, in particular the B cell.  It is suggested that applicant delete this cell type form the claim to obviate this rejection.
Appropriate correction is required.  




The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of providing anti-tumor immunity in a subject with a TAA-expressing cancer by administering an immune effector cell expressing a CAR and exogenously expressing TRAF2 or TRAF 3, does not reasonably provide enablement for methods in which the exogenous TRAF protein is TRAF 1, TRAF4, TRAF5, TRAF6, or combinations thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim 18 recites a method of providing anti-tumor immunity in a subject by administering an immune effector cell of claim 15.  Claim 15 as amended recites immune effector cells co-expressing a CAR and one or more exogenous TRAF proteins, which claim 16 limits to TRAF1, TRAF2, TRAF3, TRAF4, TRAF5, TRAF6, or any combination thereof.  But the specification indicates that exogenously expressed TRAF1 was inhibitory in the method recited.  E.g. page 67, lines 13-16.  And no effect is demonstrated with respect to TRAFs 4, 5, or 6.  The art recognized that TRAF proteins bind multiple targets and can have differing effects.  Accordingly, the skilled artisan would be left with undue experimentation to determine which other TRAFs co-expressed exogenously in various immune effector cells with a CAR would mediate an anti-tumor immunity as recited in claims 18-21.  The claims are not commensurate in scope with the enablement provided.   





The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
New claim 22 includes SEQ ID NO: 5 in the list of recited sequences.  SEQ ID NO: 5, however, does not include at least one mutation in a TRAF-binding region defined by residues 23-26 and 34-37 of SEQ ID NO: 1.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., poster presented February 2017 at the American Society for Bone Marrow Transplantation Conference; DOI:10.13140/RG.2.2.14247.75682 (“Li;” PTO-892). 
As noted above, it is unclear whether amended claim 1 requires the human 41BB sequence of SEQ ID NO: 1 containing at least one mutation in a TRAF-binding region defined by amino acids 23-26 and 34-37 of SEQ ID NO: 1, or if it only requires at least one mutation in a TRAF-binding region defined by amino acids 23-26 and 34-37 of SEQ ID NO: 1, which reads on mouse 41BB.  The following rejection is set forth with respect to the alternative that the claim language encompasses mouse 41BB because mouse 41BB has a Q rather than an E at amino acid residue 34 of the TRAF-binding site at residues 34-37 of SEQ ID NO: 1. 
This rejection relies upon the wildtype mouse sequence, which did not previously fall within the scope of claim 1. 
Li teaches immune effector cells that are T cells expressing a chimeric antigen receptor comprising a tumor associated antigen binding domain, a transmembrane domain an intracellular signaling domain and a co-stimulatory domain of 41BB that is a mouse 41BB sequence that comprises at least one mutation in a TRAF-binding region defined by amino acids 23-26 and 34-37 of SEQ ID NO: 1.  See entire poster but especially figures 1 and 8, noting the EEEE versus QEEE sequence difference between human and mouse 41BB.  This teaching anticipates claim 1.
The CAR constructs have the generally structure recited in claim 8 and comprise a CD3 zeta signaling domain as recited in claim 9.  
A retroviral construct comprising the encoding nucleic acid was expressed in T cells, which are immune effector cells.  E.g., Materials and Methods.  And as shown in figure 7, the CAR comprising the mouse 41BB though less effective still exhibits anti-tumor immunity against tumor cells expressing the CAR-targeted TAA.  These teaching anticipates claims 10-14.  
Li therefore anticipates the claimed invention.  





Claims 1 and 8-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by either US10800833 or US11286291 to Jantz et al., (“Jantz;” PTO-892). 
As noted above, it is unclear whether amended claim 1 requires the human 41BB sequence of SEQ ID NO: 1 containing at least one mutation in a TRAF-binding region defined by amino acids 23-26 and 34-37 of SEQ ID NO: 1, or if it only requires at least one mutation in a TRAF-binding region defined by amino acids 23-26 and 34-37 of SEQ ID NO: 1. 
Each Jantz reference teaches immune effector cells that are T cells expressing a chimeric antigen receptor comprising a tumor associated antigen binding domain, a transmembrane domain an intracellular signaling domain and a co-stimulatory domain of 41BB that is a 41BB sequence that comprises at least one mutation in a TRAF-binding region defined by amino acids 23-26 and 34-37 of SEQ ID NO: 1.  See entire document of each, but especially Figures 1, 2, 4 and the claims in view of SEQ ID NOS: 5-8.
The CAR constructs have the generally structure recited in claim 8 and comprise a CD3 zeta signaling domain as recited in claim 9.  E.g. Figure 2.
A retroviral construct comprising the encoding nucleic acid can be expressed in T cells, which are immune effector cells.  E.g., column 32, line 65 to column 34 and Examples 1-4.  And as shown in Example 5, the CAR-T cells comprising the mutated 41BB domain exhibit anti-tumor immunity against tumor cells expressing the CAR-targeted TAA CD19.  These teaching anticipates claims 10-14.  
Jantz therefore anticipates the claimed invention.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US10800833/US11286291 to Jantz et al., (“Jantz;” PTO-892) in view of EP3336107 to Lock et al. (“Lock;” PTO-892).
The teachings of Jantz set forth above are incorporated here in full.  As noted the teachings of Jantz anticipate claims 1 and 8-14, accordingly, those claims are also obvious over the teachings of Jantz either alone or in combination with the teachings of Lock.
Jantz does not teach CAR constructs wherein the co-stimulatory signaling region comprises two cytoplasmic domains of 41BB having at least two mutations in a TRAF-binding region, as recited in claim 7.
However, Lock teaches CAR construct comprising two copies of 41BB were art-recognized, alternative constructs.  E.g., [0020], [0036], [0038], Figure 3 and SEQ ID NO: 21.
SEQ ID NO: 21 is identical to instant SEQ ID NO: 5 but for the inclusion of a linker “ST” between the two 41BB regions:
Qy          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL--KRGRKKLLYIFKQPFM 58
              ||||||||||||||||||||||||||||||||||||||||||  ||||||||||||||||
Db          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELSTKRGRKKLLYIFKQPFM 60

Qy         59 RPVQTTQEEDGCSCRFPEEEEGGCEL 84
              ||||||||||||||||||||||||||
Db         61 RPVQTTQEEDGCSCRFPEEEEGGCEL 86


In view of the teachings of Lock, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious that the co-stimulatory domain of the CAR could comprise two linked 41BB sequences as part of the CAR of Jantz.  In view of the teachings of Lock, the ordinary artisan would have reasonably expected a CAR with two 41BB regions to also retain activity against tumor targets.  And while Lock teaches inclusion of a linker between the two domains, the 41BB signaling domain was routinely directly linked to other domains, so that a CAR comprising instant SEQ ID NO: 5 (even though not further limiting claim 1 since it is not mutated) would also have been an obvious alternate co-stimulatory domain for inclusion in a CAR construct.  For these reasons, the invention of claim 7 and the invention of claim 22 (with respect to SEQ ID NO: 5) would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  


Allowable Subject Matter 
No claim is allowed.  
Claims 23-25 are objected to as dependent upon a rejected base claim, but would be allowable if rewritten in independent form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643